Citation Nr: 0736709	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  02-08 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
pseudofolliculitis barbae with keloids.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from November 1982 to October 
1985 and from November 1985 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Roanoke, 
Virginia RO.

In an April 2005 decision, the Board denied the veteran's 
claim.  The veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2006, the parties (the veteran and the VA Secretary) 
filed a joint motion which requested that the Board decision 
be vacated and remanded.  A July 2006 Court order granted the 
motion.  Then, in March 2007, the Board remanded the appeal 
for further development.

In September 2007, the Board received additional evidence 
from the veteran.  In a November 2007 correspondence, the 
veteran's representative stated that the veteran wished to 
waive RO review of the above evidence.  Thus, the Board will 
consider the additional evidence with this appeal.


FINDING OF FACT

The veteran's pseudofolliculitis barbae is not manifested by 
tissue loss and cicatrization, or by visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features, or by six or 
more characteristics of disfigurement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
pseudofolliculitis barbae with keloids are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7813 (2002); Diagnostic Codes 7800, 
7813 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a September 2001 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  A letter 
advising the veteran of the evidence needed to establish a 
disability rating and effective date was issued in April 
2007.  That letter also asked him to submit any evidence in 
his possession that pertains to the claim.  The claim was 
last readjudicated in July 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for an increased 
rating, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the claim, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the veteran.  See Sanders, 487 F.3d 
881.  Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, private medical records, VA medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

During the course of this appeal, the rating criteria for the 
skin were revised and became effective on August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002) (codified as 
amended at 38 C.F.R. §§ § 4.118 Schedule of ratings-skin) 67 
Fed. Reg. 49590 (2002) (codified at 38 C.F.R. § 4.118).  The 
new criteria are only applicable to the period of time since 
their effective date.  VAOPGCPREC 3-2000.  See also 
VAOPGCPREC 7-2003.  

Under the old criteria, in effect prior to August 30, 2002, 
disfiguring scars of the head, face, or neck were evaluated 
as follows: A 50 percent rating was assigned for disfiguring 
scars of the head, face, or neck that were complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800, 7813 (2002).  A Note to 
Diagnostic Code 7800 states:  When in addition to tissue loss 
and cicatrization, there is marked discoloration, color 
contrast or the like, the 50 percent rating under Code 7800 
may be increased to 80 percent, the 30 percent rating to 50 
percent, and the 10 percent rating to 30 percent.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for Central Office 
rating, with several unretouched photographs.  Id.

The new rating criteria, effective August 30, 2002, provide 
revised ratings under Diagnostic Code 7800 for disfigurement 
of the head, face, or neck.  Under the new ratings, an 80 
percent evaluation is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
A 50 percent rating is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2007).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.  Id.

The veteran contends that his service-connected 
pseudofolliculitis barbae with keloids is more disabling than 
currently evaluated.  After review, the Board finds that the 
evidence is against an evaluation in excess of 50 percent for 
the veteran's pseudofolliculitis barbae with keloids.  In 
support of this finding, the Board notes the following 
evidence of record.

At a February 1999 VA examination the only symptom the 
veteran had at this time was occasional tenderness in the 
lesions.  Upon examination, the examiner noted that the 
veteran had prominent keloids located in a stellate manner on 
both sides of his face, the linear part of the keloid being 
about one cm. in length.  The areas of involvement were about 
3 by 5 cm. on both the right and left mandibular area of the 
face.  There was no exquisite tenderness and the lesions were 
dermal in origin and not fixed to muscle or anything below 
the skin surface.  The lesions were quite firm, definitely 
keloidal in nature and the color of skin in this area was 
slightly darker in pigmentation than the rest of the face.  
Definite disfigurement was noted as there was hair loss over 
the keloids.  The examiner reported it was therefore not a 
problem to see the prominence of these keloids.  Color 
photographs were taken of the involved area and these 
photographs have been reviewed by the Board.  The examiner 
diagnosed bilateral stellate keloids involving the mandibular 
area of skin on both sides of the face, with area involvement 
at least 3 by 5 cm. in length.

Private medical records in September 1999 to November 1999, 
from G.A.N., MD, reflect treatment for multiple keloids on 
the veteran's face.  The veteran reported having good results 
with prior cortisone injections.  On examination, keloids 
were noted on both sides of his face measuring about 1 cm. to 
4 or 5 cm. with one area of hypopigmentation from prior 
injections.  Dr. N. diagnosed scar and keloid.

In December 1999, the veteran began treatment with S.P.F., 
MD, a private physician, for keloids.  The veteran stated 
that approximately ten years ago he developed significant 
folliculitis of the face secondary to his beard.  The doctor 
noted that there were large areas over the mandibular angle 
bilaterally, more prominent on the right than the left side.  
The doctor gave the veteran Kenalog injections and warned 
that he may have some secondary loss of pigment.

In February 2000, the veteran was treated by T.J.S., MD, for 
follow-up after his 
last treatment.  Dr S. reported that the veteran had 
previously undergone steroid injection of hypertrophic 
scarring of the right and left cheek with Dr. F.  Dr. S. gave 
him an injection of Kenalog along the linear scar of the 
right cheek and in the smaller scar of the left cheek.  The 
veteran was to return in six weeks.

In March 2000, the veteran saw Dr. F. who reported that his 
wounds were doing extremely well with some remaining hard 
areas.  The doctor injected his right and left side with 
Kenalog injections.  The veteran was to return in two to 
three months or call if he did not need further injections.

The veteran was seen in May 2000 by Dr. F. who reported 
continued good results from the Kenalog injections.  The 
veteran stated that he was very pleased with what they had 
obtained so far.  The doctor injected Kenalog into three very 
small areas on the veteran's right cheek.

The veteran was seen in September and October 2000 
complaining of itching and thickened scars.  Both times the 
doctor gave him Kenalog injections mostly in the right 
lateral mandibular area, but a small amount was also given on 
the left side.  The veteran was instructed to return in eight 
weeks.

During a VA examination in January 2001, the veteran was 
found to have keloids on both sides of his face, smaller then 
previously noted as injections had reduced the size of the 
lesions.  The examiner reported that the veteran had loss of 
pigment in the areas of injection.  The examiner opined that 
he could not tell when the keloids began, that they could 
have been related to the in-service pseudofolliculitis barbae 
because they do see this keloid formation occurring 
occasionally.

In March 2001, Dr. N. stated that the veteran had a 5 cm. 
linear scar/keloid on his right check with adjacent 
hypopigmented areas measuring 1.7 by 0.7 cm., 0.7 cm. and 0.5 
cm.  On his left check, the scar was less apparent but 
induration was present, with hypopigmented to depigmented 
areas measuring 0.5 cm. and 0.7 cm.

Received in February 2001 was a March 2000 statement from Dr. 
F. that essentially states that the veteran had scars on his 
face that had a marked color contrast, which would be 
permanent in nature.

In June 2002 Dr. F. indicated that the veteran had bilateral 
keloid scarring of the face and had marked bilateral 
disfigurement as a result of the keloids.

In a November 2002 VA examination, the veteran reported that 
he had constant skin problems.  He stated that he could not 
shave himself as it caused bleeding; therefore he went to a 
barber.  The veteran also stated that his rash was always 
itchy and he sometimes felt like his face was on fire.  He 
stated that he felt very self-conscious about his face and 
saw a dermatologist every two months for this problem.

On physical examination, the examiner reported that the 
veteran had a 6.5 cm. long by 0.5 to 1 cm. wide keloid type 
scar on his right cheek.  The scar on the right cheek is 
raised by 1 cm.  The scar on the left cheek was 1 cm. by 0.5 
cm. wide.  None of the scars were tender to the touch.  It 
was also noted that the veteran had scattered discrete 
pustules occurring in the ostia of the hair follicles of his 
chin along with erythematous follicular papules.  Five color 
pictures were attached to the claims file.  The examiner 
diagnosed folliculitis barbae, unsightly scars with keloid 
formation.

In a June 2003, letter Dr. F. reported that the veteran had 
longstanding difficulties with keloids of the right and left 
cheek with permanent distortion secondary to keloid 
formation.  The doctor noted there was significant asymmetry 
and distortion of both cheeks and referred to prior submitted 
pictures.

A May 2007 letter from Dr. F. states that the veteran's scar 
on the right cheek was raised 0.4 to 0.5 cm. and measured 6 
cm. in length and 0.7 cm. in width, and the scar on the left 
check covered a broader area but was not raised or as 
noticeable and measured 4.5 cm. by 5.5 cm.  

An August 2007 private medical record reflects and evaluation 
of the veteran's keloids and findings of a linear 
hyperpigmented semi-firm nodule involving the right jawline 
area extending to the cheek measuring 6 cm. by 0.5 cm. and a 
smaller nodule involving the left jawline area measuring 1 
cm. by 0.5 cm.  

A September 2007 letter from Dr. S. reflects that the veteran 
has raised scar tissue on the right cheek measuring 6 cm. in 
length by 0.7 cm. in width and 4.5 cm. in height, and scar 
tissue on the left cheek measuring 4.5 cm. by 5.5 cm.  Dr. S. 
stated that due to the facial asymmetry shaving is 
challenging and the veteran suffers from bleeding and 
pustular formation secondary to in-grown facial hairs.  

A June 2007 VA examination report notes the claims file was 
reviewed and begins with the veteran's history including the 
fact that he has not missed any time from work due to his 
facial scars.  Examination showed a keloid 6.5 cm. by 1 cm. 
and raised 1 cm. above the surface of the skin on the right 
side of the face, and a scarred area of 14 cm. by 14 cm. on 
the left side of the face consisting of scattered discrete 
hair follicle scars and pustules and some papules.  On the 
right, the whole area measured 11 cm. by 13 cm. to include 
the above keloid and the chin covered in scattered discrete 
scarred hair follicles and some pustules.  On the left, there 
was a 1 cm. by 1 cm. keloid elevated 0.5 cm. above the 
surface of the skin as well as a 4 cm. by 1 cm. keloid 
running vertically.  In the upper mustache area, there was a 
9 cm. by 2 cm. area of scarring with 2 pustules and scars in 
the hair follicles.  The examiner commented that all of this 
scarring was severe and unsightly.  The examiner also noted 
that all of the area of the scarring on the face was slightly 
tender and that the veteran reported that it itches all the 
time.  There was no underlying soft tissue missing.  The skin 
was indurated and inflexible in the keloid area.  The skin 
was hyperpigmented.  Parts of the skin in the beard area 
showed some irregular texture.  There was no atrophy.  Some 
of the areas were shiny and there was some scaling.  There 
were no actual depressions noted except where the scarring 
was in the hair follicle areas as a slight indention at the 
hair follicle itself.  There was no adherence to the 
underlying tissue.  Color photographs were taken and have 
been reviewed by the Board.  

With regard to the old criteria of Diagnostic Codes 7800 and 
7813, the record fails to show that the veteran has tissue 
loss and cicatrization in addition to marked discoloration, 
color contrast or the like.  A higher rating is therefore not 
warranted under the old criteria.  38 C.F.R. § 4.118, 
Diagnostic Code 7800, 7813 (2002).

As for the revised rating criteria effective August 2002, the 
record fails to show visible or palpable tissue loss or six 
or more characteristics of disfigurement.  The Board notes 
that the private medical records reflect observations of 
significant asymmetry and distortion of the cheeks; however, 
without visible or palpable tissue loss, gross distortion or 
asymmetry of three or more features or paired sets of 
features, such is not sufficient to warrant the 80 percent 
rating.  Moreover, the veteran does not have a scar measuring 
13 cm. in length, an adherent scar or underlying tissue loss.  
Further, while there is some evidence of hypo or 
hyperpigmentation, abnormal skin texture, and skin indurated 
and inflexible, it does not appear from the measurements that 
such reflect an area of 39 sq. cm.  Regardless, even assuming 
the area involved for those characteristics is 39 sq. cm, he 
still does not have 6 or more characteristics of 
disfigurement.  Thus, a higher rating is not warranted under 
the revised criteria.  38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7813 (2007).

The Board has considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating since the effective date of 
service connection based on the evidence of record.  While 
the January 2007 examiner did note slight tenderness, painful 
scars were not noted.  See 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002 and 2007).

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).  

ORDER

An evaluation in excess of 50 percent for pseudofolliculitis 
barbae with keloids is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


